August 29, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                       DONALD W. SOWELL, Appellant

NO. 14-12-00105-CV                          V.

                 INTERNATIONAL INTERESTS, LP, Appellee
                    ________________________________

       This cause, an appeal from the judgment in favor of appellee, International
Interests, LP, signed, November 9, 2011, was heard on the transcript of the record.
We have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED. We order appellant, Donald W. Sowell,
to pay all costs incurred in this appeal. We further order this decision certified
below for observance.